Citation Nr: 1204923	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, prior to September 15, 2008; and a rating in excess of 70 percent for PTSD with alcohol dependence, effective from September 15, 2008.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective from June 8, 2004.  

In November 2008, the Board issued a decision, denying the Veteran's claim for a higher initial rating for the service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court vacated the Board's November 2008 decision and remanded the case to the Board for readjudication in compliance with an October 2009 Joint Motion for Vacatur and Remand (Joint Motion).  

By July 2009 rating decision, the RO granted a 70 percent rating for PTSD, effective from September 15, 2008, and also granted entitlement to a total rating based on individual unemployability due to service-connected disability, also effective from September 15, 2008.  The Veteran continued his appeal for higher ratings for PTSD, both prior to and effective from September 15, 2008.  

In April 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, in order to comply with the Court's Order and to afford the Veteran a VA examination to determine if his alcohol dependence was secondary to his PTSD and to assess the current severity of his PTSD.  In March and October 2010, the Veteran underwent VA examinations which included opinions regarding the relationship between this alcohol dependence and his PTSD, as well as a current assessment of the severity of his PTSD.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives set out in April 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that although with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation, the law does not preclude a veteran from receiving compensation for an alcohol disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  38 U.S.C.A. §§ 105; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, based on the opinions rendered in the VA examinations in 2010, in the January 2011 supplemental statement of the case (SSOC), the RO concluded that it was appropriate to consider the Veteran's alcohol dependence as secondary to the service-connected PTSD since the effective date of the award of service connection for PTSD - in June 2004.  Thus, in the January 2011 SSOC, the RO essentially granted service connection for alcohol dependence as secondary to the service-connected PTSD, effective from June 8, 2004, and combined this with the issue of PTSD.  Thus, herein, the Board will consider the issue as listed on the first page, to encompass the Veteran's PTSD and alcohol dependence.

In the informal hearing presentation dated in January 2012, the Veteran's representative raised a claim for an earlier effective date for his ischemic heart disease (coronary artery disease).  This matter is not before the Board, and is therefore referred to the RO for whatever action may be appropriate.  


FINDINGS OF FACT

1. Prior to September 15, 2008, the Veteran's PTSD with alcohol dependence, was manifested by no more than mild occupational and social impairment and symptoms such as restricted affect, sleep problems, nightmares, irritability, hypervigilance, depression, and detachment from others and a tendency to remain socially isolated, expect when intoxicated; the competent evidence of record, prior to September 15, 2008, did not reflect any speech problems, panic attacks, hallucinations, suicidal or homicidal ideation, or inappropriate behavior.

2. Effective from September 15, 2008, the Veteran's PTSD with alcohol dependence, was manifested by no more than moderate to severe occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to multiple symptoms both listed in the rating criteria, and not listed in the rating criteria; at no time does the competent evidence of record show that the symptoms due to the Veteran's PTSD with alcohol dependence alone were productive of total social or total occupational impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent, for PTSD with alcohol dependence, have not been met, effective prior to September 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2. The criteria for a rating in excess of 70 percent, for PTSD with alcohol dependence, have not been met, effective from September 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 that addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial rating) is a downstream issue from that of service connection (for which the July2004 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a March 2006 statement of the case (SOC) properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in a letter dated in March 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, and he underwent VA examinations in August 2004, May 2009, March 2010, and October 2010, to assess the severity of his PTSD.  The Board finds that these VA examinations are adequate, and included a review of the claims folder, an interview of the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in August 2004, the Veteran reported he had one adult son.  He had been married twice, but was not married at the time of examination, and lived in his own home, but had a girlfriend who spent much of her time with him. He worked with the Decatur Police Department from May 1970 until his retirement in 1997.  He reported that since he retired, he had done some private investigator work, and then began working full-time for a company in loss prevention, which involved travel from store to store in the Midwest.  He currently drank 8 to 12 beers a night, along with other alcohol, and mostly in bars, where he could socialize, but when he returned home, he did not want anyone around him.  He played golf when he had the time.  He had neither sought nor received any mental health treatment.  He reported sleep difficulties since he returned from Vietnam.  On mental status examination, the Veteran was found to be exceptionally well groomed, and well oriented, with no apparent cognitive impairment.  His affect was restricted, his mood appeared mildly depressed, and his speech was of normal rate, rhythm, and volume.  Verbalizations were coherent, relevant, and goal-directed, and there was no evidence of panic attacks.  There was no evidence of hallucinations, delusions, obsessive, or ritualistic behavior, and he denied suicidal and homicidal ideation.  There was no inappropriate behavior, and impulse control was good.  The Veteran reported having sleep disturbance and frequent nightmares, and the examiner found that the Veteran evidenced restricted affect and detachment from others. He reported sleep difficulties, irritability, and hypervigilance.  It was also noted that the Veteran evidenced symptoms of alcohol dependence, and the examiner stated that the Veteran's alcohol dependence and PTSD symptoms caused only mild disruption of his vocational functioning, as he performed successfully in his civilian police officer role and continued to perform successfully in a full-time career.  He was unable to maintain marital relationships and tended to remain socially isolated, except when intoxicated.  He was diagnosed with PTSD and alcohol dependence, and was assigned a GAF score of 67.  The examiner stated that the GAF of 67 was associated with PTSD alone, and that the Veteran's alcohol dependence did not appear to be affecting his vocational functioning at that time, although it may have had significant negative effects on his primary relationship. 

VA treatment records dated from 2004 through 2007 do not reflect any current psychiatric treatment, although the Veteran carried a diagnosis of depression.  An August 2005 VA treatment report reflects a diagnosis of alcohol dependence, and the Veteran reported sleep problems and that he had started drinking heavily six months prior.  The VA physician talked to the Veteran about seeing a psychiatrist or psychologist regarding the alcohol abuse, and explained he could administer a medication for insomnia.  The Veteran did not seem interested seeing a psychiatrist for his alcohol abuse problem, and would think about the sleep medication. 

In a June 2005 notice of disagreement, the Veteran reported continued problems with sleep and stated that he could not be around crowds. 

Received from the Veteran on September 15, 2008, was an informal claim for a total rating based on individual unemployability due to service-connected disability (TDIU rating).  Therein, he stated that he was unable to maintain employment based on his many service-connected disabilities.  

Received in February 2009 was a completed VA Form 21-4192, which showed that the Veteran worked 23 hours a week, at Crown Toyota, as a courtesy van drive, from April 2007 through September 2008, at which time he quit.  

On VA examination in May 2009, it was noted that the Veteran had no psychiatric hospitalization since the last examination in 2004, and he was not currently receiving any treatment for PTSD.  He reported daily psychiatric symptoms, that were chronic and moderate to severe, with no periods of remissions.  With regard to employment, the Veteran reported he was driving a courtesy van for a company, but his legs were in such poor shape due to the diabetes and along with complaints of dizzy spells, he gave up driving for fear of having an accident and hurting someone.  He reported he last worked at the end of 2008, and reported that a number of times he would drop off passengers and pull the van off the road to try to calm down due to his PTSD symptoms and feeling so anxious.  He reported getting angry with co-workers, but complained that his concentration was so poor that he would not be able to return to driving or any job that required sustained concentration.  He also reported being divorced twice, and contended that his PTSD led to alcohol abuse and the ultimate loss of both marriages.  He had one friend only, with whom he attended church, and he had no other social activities and had given up on leisure activities due to complications from his diabetes  With regard to activities and leisure pursuits, the Veteran reported he only read and watched television.  It was noted that he no problematic substance or alcohol abuse.  He reported that he had become violent with his last girlfriend as he was irritable with her.  It was noted that the Veteran had not been working since 2008, due to diabetes and PTSD.  He had good family functioning with his son and grandchildren, and his social skills were poor and very restricted due to PTSD, hypervigilance, and panic.  On mental status examination, it was noted that he had no impairment of his thought process or communication and no delusions or hallucinations.  He had fair eye contact and interaction, and some suicidal thoughts were present.  His ability to maintain minimal personal hygiene and other activities of daily living was adequate, and he was fully oriented.  He complained of significant short-term memory deficits.  He had no obsessive or ritualistic behavior which interfered with routine activities, and his rate and flow of speech was normal.  He reported having full blown panic attacks a few times week, and when this happened at work he would have to stop driving the company vehicle and pull off to the side of the road until he could recover.  He reported that since he stopped working, the panic attacks were increasing in frequency.  He had no impaired impulse control.  His sleep was noted to be poor and intermittent.  A depressive disorder, mood disorder, and panic disorder were noted to be present.  A history of alcohol dependence was noted, but did not current appear to be a factor.  

Further, on the VA examination in May 2009, with regard to specific PTSD symptoms being present, it was noted that the Veteran had persistent re-experiencing of the trauma, persistent avoidant behaviors and general emotional numbing, and persistent symptoms of hyperarousal.  His symptoms were reported to be daily and moderate to severe.  Based on psychometric data, the Veteran's PTSD symptoms were reported to be mostly severe.  The diagnoses included PTSD; panic disorder without agoraphobia; and major depressive disorder, recurrent, severe.  A GAF score of 50 was assigned, based on suicidal ideation and serious impairment in social and occupational functioning.  It was noted that his highest GAF score for the past year was 50.  The examiner opined that the Veteran's PTSD, more likely than not, was in the severe range and, as likely as not, would prevent the Veteran from returning to any type of sustained gainful employment.  In describing changes in the Veteran's functioning since the last examination (in 2004), the examiner noted that the Veteran's social functioning was poor and very restricted due to PTSD and hypervigilance and panic attacks.  The examiner opined that the Veteran's PTSD had resulted in severe social isolation and anxiety in social situations and resulted in an inability to return to work due to the panic attacks.  The examiner opined that the Veteran had a poor prognosis for improvement of his psychiatric condition and functional impairments.  Finally, the examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The examiner also opined that the Veteran's PTSD symptoms required continuous medication, though the Veteran is not currently receiving any psychiatric treatment.  

By July 2009 rating decision, the RO granted a 70 percent rating for PTSD, effective from September 15, 2008, and indicated that the effective date was the date on which they had received his claim.  The RO also granted entitlement to a TDIU rating, also effective from September 15, 2008.  

In the October 2009 Joint Motion for Remand, the parties agreed that the Board erred in failing to provide an adequate statement of reasons and bases in its November 2008 decision, because the Board failed to address the Veteran's statements that his alcohol abuse was  a form of self-medication for his service-connected PTSD.  The parties agreed that the Board's decision should be vacated and the matter remanded for the Board to adequately consider the Veteran's alcohol dependence as it related to his PTSD, to include consideration of whether a new VA examination or opinion was needed to properly evaluate the relationship between these conditions.

On VA examination in March 2010, the Veteran complained of avoidance of discussions or reminders of military service, limited sleep, and often consumed excessive alcohol to sleep.  He reported having recurrent dreams/nightmares about his service in Vietnam, and reported that he had fewer friends than prior to military service.  He reported that he was more likely to become angry, and reported having distress at reminders of his military service.  He reported that he was often numb, and had entertained thoughts of death within the past few years, but denied active planning or intent for suicide.  He claimed he had little satisfaction or joy, and acknowledged hypervigilance and an exaggerated startle reaction.  He reported having pervasive anxiety, and that his sleep was interrupted by bad dreams.  He reported daily intrusive memories, thoughts, or images of military trauma, and had daily attempts to avoid thinking or talking about military trauma.  He had difficulty concentrating, which interfered with his ability to function at work, and reported detachment from others, the inability to trust others, and a restricted range of affect.  On examination, he reported he had been a law enforcement officer for 28 years, retiring in 1997, and acknowledged frequent disciplinary actions and that he was suspended twice for alcohol abuse.  He reported he began consumption of alcohol while in high school, and reported that the use became heavy in response to his buddy being killed in Vietnam.  He reported he now typically consumed alcohol two or three times per week, up to ten beers, and then adding wine and vodka, and was often preoccupied with drinking.  He reported having an extremely high tolerance for alcohol, and indicated that alcohol consumption contributed to the demise of both of his marriages and also contributed to negative repercussions at work, with two suspensions.  As to his psychosocial adjustment, the Veteran reported his time was primarily spent reading, and he got up in the morning and went with a "bunch of coppers" to have breakfast.  He reported he mowed the low, did a little drinking now and then, and watched television until two or three in the morning.  He had no specific sleep pattern, and reported poor sleep onset, and poor sleep maintenance, and that he typically used alcohol as a sleep aid.  He often napped during the afternoon, and reported his appetite was limited and he did not eat when he consumed alcohol.  He reported having limited energy, few social interactions, and infrequently attended church.  He was a member of The American Legion and Disabled American Veterans, but seldom attended meetings.  He reported that he was independent and required no assistance in personal care or community living skills.  

Further, on the VA examination in March 2010, on mental status examination, the Veteran's personal hygiene was found to be unremarkable, and his facial expressions were varied.  Although he was initially irritated, he was easily engaged, and appeared to be cooperative.  Intermittently, his face reddened and tears formed in his eyes.  His speech was soft in volume, his tone was limited in range, and his speech content was goal related.  He was oriented, his attention and concentration were adequate, and his immediate recall, working memory, long term memory, and short term memory all appeared to be adequate and unimpaired.  His abstracting skills were unimpaired and his judgment was adequate.  His affect was minimally variable, and his mood appeared to be anxious.  He acknowledged passive thoughts of death, but denied suicidal ideation or plans.  He denied recent or remote homicidal ideation.  He reported dissatisfaction with life, and acknowledged frequent rumination, restlessness, limited energy, poor concentration, and preference for social isolation.  He acknowledged thoughts of worthlessness, helplessness, and hopelessness, and frequent dysphoria.  He reported frequent rumination and anxiety, as well as intrusive thoughts.  He denied the presence of thought insertion, broadcasting, or theft, and no delusions were detected.  He denied the present of any perceptual disturbances.  With regard to specific PTSD symptoms, he reported having intrusive thoughts, images, or perceptions, and reported recurrent distressing dreams of trauma.  He actively avoided thoughts or discussions of events while serving in Vietnam, reported diminished interest in activities, and experienced detachment from others.  He also reported having daily irritability and arguments with his spouse, that he was distracted and had difficulty with concentration, and that he experienced hypervigilance and an exaggerated startle reaction.  The examiner noted that the Veteran's history suggested interference with social and marital functioning, and he reported excessive anger toward others.  The diagnoses included PTSD, chronic; major depressive disorder, recurrent, severe; and alcohol dependence.  A current GAF score of 55 was assigned, and it was noted that his highest GAF in the past year was 60.  He reported a history of difficulty in social and work functioning and a history of marital conflict.  The examiner noted that the Veteran's PTSD caused interference with social functioning, and that the effect on his vocational functioning was less well defined due to his status as a retiree.  The examiner opined that alcohol abuse was, as likely as not, a chemical means of avoidance of thoughts or feelings associated with trauma, and that alcohol dependence was secondary to PTSD.

On VA examination in October 2010, the Veteran reported he was divorced twice and that his drinking contributed to failed marriages.  He had five siblings and had good relationships with them.  He had one son and two grandkids with whom he had frequent contact.  It was noted that he had positive relationships with family.  The examiner noted that there was some impairment in social relationships due to PTSD and alcohol dependence.  Under the heading 'activities and leisure pursuits', reading, television, and music were listed, and it was noted that he liked to read mysteries and autobiographies.  He had no history of suicide attempts or violence.  The examiner summarized that the Veteran had considerable impairment in social functioning secondary to symptoms associated with PTSD and alcohol dependence.  He reportedly drank vodka and beer daily in order to sleep.  On objective examination, he was oriented, and he was clean, neatly groomed, and appropriately dressed.  His speech was clear and unremarkable; his attitude toward the examiner was cooperative, friendly, and relaxed; his affect was normal; his mood was happy, and his attention was intact.  His thought process and content were unremarkable, and he had no delusions or hallucinations.  The assessment of the Veteran's judgment was that he understood the outcome of his behavior, and as for his insight, it was noted that he understood he had a problem.  He had sleep impairment, including reportedly getting only 3 to 4 hours of sleep per night since 1968.  He had no inappropriate behavior or obsessive or ritualistic behaviors, and denied homicidal and suicidal thoughts.  He had good impulse control.  There were no problems with activities of daily living.  His memory was normal, but he complained of occasional forgetfulness.  

Further on the VA examination in October 2010, with regard to PTSD-specific symptoms, the examiner noted that the Veteran experienced persistent re-experiencing of the traumatic event through recurrent and intrusive distressing recollections; persistent avoidance of stimuli associated with the trauma, which included markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He also experienced persistent symptoms of increased arousal including difficulty with asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  His PTSD symptoms were characterized as chronic, frequent, and of moderate severity.  There was no remission of PTSD symptoms, but his symptoms lessened reportedly when he drank alcohol, and he was more sociable when intoxicated.  With regard to changes the Veteran attributed to stress exposure, the examiner noted that the Veteran drank more to relax, sometimes became loud, and avoided going out.  With regard to employment history, it was noted that he was not employed currently, but had been a police officer and retired in 1999 after 30 years of service.  The cause for retirement was listed as "eligible by age or duration of work, medical (physical problem).  The diagnosis was PTSD, alcohol dependence, continuous, and a GAF score of 55 was assigned.  It was noted that there had been no change in his GAF score since his last examination in May 2010.  In the summary section, the Veteran reported he lost some time from work - about a week a year - because of his drinking, and claimed he drank daily in part to cope with symptoms associated with PTSD.  It was noted that his substance abuse had an onset after his PTSD, and the prognosis for improvement of his psychiatric condition and impairments in functional status was listed as guarded.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms, and that PTSD symptoms did not result in deficiencies in the following areas: judgment, thinking, family relations, work, mood, school.  The examiner indicated that there was no reduced reliability or productivity due to PTSD symptoms, but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that he was generally satisfactorily functioning.  Finally, the examiner opined that it was as likely as not that the Veteran's current alcohol dependence was related to his PTSD and that his alcohol consumption was a means of coping with his PTSD symptoms.  

III. Analysis

1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

Under Diagnostic Code (DC) 9411, for rating the severity of PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

2. Rating in Excess of 30 Percent For PTSD, 
Effective prior to September 15, 2008

The Veteran contends he should be entitled to a rating in excess of 30 percent for PTSD with alcohol dependence, prior to September 15, 2008.  In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show PTSD of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity, due to symptoms such as those outlined in the criteria for 50 percent under DC 9411, as well as due to other symptoms attributed to his PTSD with alcohol dependence.  Mauerhan v. Principi, supra.

The Board has considered the available pertinent evidence of record, covering the period from June 2004 (date of claim) through September 14, 2008, and concludes that the next higher rating of 50 percent is not warranted for that period, under the applicable criteria and Fenderson, supra.  The competent and pertinent evidence of record, prior to September 15, 2008, consists of a few VA treatment records, a VA examination dated in August 2004, and the Veteran's statements.  The record reflects that he reported having sleep difficulties, frequent nightmares, irritability, hypervigilance, and problems with socializing, due to this PTSD.  

With regard to whether a higher rating of 50 percent is warranted during the time period in question (from June 2004 through September 2008), the Board notes that the Veteran's disability picture, during that time period, more nearly approximated the criteria for a 30 percent rating than for a 50 percent rating.  38 C.F.R. § 4.7.  With regard to the specific criteria for a 50 percent rating, the Board notes that there has been no report noted, or finding made, that the Veteran has a flattened affect.  Although on the VA examination in 2004, the examiner noted that the Veteran evidence a restricted affect and detachment from others, and his mood was noted to be mildly depressed, the Veteran was also found to be well oriented, and his speech was noted to be of normal rate, rhythm, and volume.  There was no evidence of panic attacks, no apparent cognitive impairment, no inappropriate behavior, and his verbalizations were coherent, relevant, and goal-directed.  There was also no evidence of hallucinations, delusions, or obsessive or ritualistic behavior, he denied suicidal and homicidal ideation, and his impulse control was good.  It was noted that the Veteran had a girlfriend who spent much of her time with him, that he had retired from the police department in 1997, after 25+ years, and that he drank mostly in bars to socialize, but when he came home he wanted to be alone.  He also played golf when he had time.  The examiner further noted that the Veteran evidenced symptoms of alcohol dependence, and that his alcohol dependence and PTSD symptoms appeared to cause only mild disruption of vocational functioning, as he performed successfully in his civilian police officer role and continued to perform successfully in a full-time career.  The examiner did acknowledge that the Veteran was unable to maintain marital relationships and tended to remain socially isolated, except when intoxicated, but it was also noted that he had a girlfriend.  VA treatment records for the period prior to September 15, 2008 are few, and do not show any specific treatment for the Veteran's PTSD.  Of noted, however, is that on objective examination, the Veteran was found to be alert and oriented.  Thus, while the Veteran has essentially asserted that his PTSD symptoms, for the time period in question, are worse than provided for in the 30 percent rating, the Board notes that the evidence of record, dated prior to September 15, 2008, simply does not show that his disability picture due to his service-connected PTSD approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, as noted above, the symptoms listed in the criteria for a 50 percent rating in 38 C.F.R. § 4.130  that follow the phrase "such symptoms as", are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating.  Mauerhan v. Principi, supra.  The Board is thus aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating.  Id.  Thus, even with consideration of Mauerhan v. Principi, and the competent evidence of record, to include such symptoms as sleep problems, nightmares, irritability, and hypervigilance, the Board concludes that symptoms of such a magnitude to approximate the criteria outlined in DC 9411, for a 50 percent ratting, have not been shown.  In that regard, the Board also notes that the VA records and VA examinations do not show most of the typical symptoms listed in the criteria for a 50 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra.

Further, a review of the evidence of record for that time period shows that the Veteran's GAF score was assessed to be 67.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Thus, it appears that from the GAF scores, the Veteran's symptoms due to PTSD have ranged from mild to at most moderate.  The GAF score is, however, only one factor to be considered in ascertaining the degree of impairment caused by psychiatric illness.  The Board notes that while the examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The Board finds that considering the GAF score of 67 does not tend to support the assignment of a 50 percent rating for the time period in question.  

In summary, the preponderance of the evidence reflects that prior to September 15, 2008, the Veteran's PTSD with alcohol dependence symptoms did not, at any time, approximate the criteria for a 50 percent rating; thus his service-connected PTSD with alcohol dependence was no more than 30 percent disabling, prior to September 15, 2008.  Fenderson, supra.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 30 percent for PTSD with alcohol dependence, for the period prior to September 15, 2008, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

3. Rating in Excess of 70 Percent For PTSD, 
Effective from September 15, 2008

The Veteran essentially contends that, effective from September 15, 2008, he should be entitled to a higher rating for his service-connected PTSD, which has been evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411. 

The evidence of record, dated from September 15, 2008, reflects that although it has been medically recommended, the Veteran has not received any ongoing counseling and medication for his PTSD with alcohol dependence, which has been characterized as chronic and moderate to severe.  The evidence of record for this time period also shows that he underwent three VA examinations - in 2009 and 2010 - which suggest that his PTSD symptoms have increased in severity.  Additionally, the Veteran has reported many symptoms related to his PTSD with alcohol dependence, to include, but not limited to, panic attacks, short-term memory problems, depression,  anxiety, ongoing sleep problems, intrusive thoughts, avoidance behaviors, difficulty concentrating, detachment from others, restricted range of affect, frequent rumination, limited energy, thoughts of death, but no active plan or intent, hypervigilance, exaggerated startle reflex, and increased alcohol consumption.  

With regard to the criteria for a 100 percent rating for PTSD, however, the Board finds that the competent evidence of record, dated from September 15, 2008, does not show that the Veteran has total occupational and social impairment due to his PTSD symptoms alone.  While the Veteran retired from his long time employment as a police officer, apparently in 1997, and worked fulltime thereafter, the evidence of record, and indeed the Veteran's own contentions, show that while his PTSD and alcohol dependence has definitely contributed to his problems with employment, his physical problems - to include diabetes- also affected his employment.  Moreover, on a VA examination, the cause of his retirement was listed as "eligible by age or duration of work, medical (physical problems)".  While the Veteran has been assigned a TDIU rating, based on his unemployability, this has been based on competent medical evidence which attributed his unemployability to his service-connected PTSD with alcohol dependence as well as other service-connected physical conditions.  Finally, while the VA examiner in May 2009 found that the Veteran's PTSD had resulted in an inability to work due to panic attacks, on the subsequent VA examinations, it was noted that the effect of his PTSD on his vocational functioning was less well defined due to his status as a retiree, and it was noted that the Veteran did not have total occupational impairment due to PTSD symptoms and symptoms.  With regard to social impairment, while the Veteran has clearly had difficulty in this area, the evidence of record shows he has positive relationships with his son, grandchildren, and other family members, that he has at least one friend whom he went to church with, that he regularly had breakfast with fellow police officers, and that he was a member of two veterans service organizations and went to some meetings.  Moreover, while the VA examiners acknowledged the Veteran's social problems, there was no conclusion that the Veteran had total social impairment due to his PTSD with alcohol dependence.

Moreover, a review of the competent evidence of record, from September 15, 2008, shows that the Veteran's PTSD with alcohol dependence does not approximate findings supportive of a 100 percent rating.  38 C.F.R. § 4.7.  Specifically as to the rating criteria in question, on the three VA examination reports there was no showing of gross impairment in the Veteran's thought processes or communication.  While on VA records it was noted that the Veteran had problems with concentration, no thought disorder or speech problems were noted.  And on the VA examinations, he was always found to be alert and oriented, and there were no problems with his insight, judgment, and abstraction ability.  He had no delusions or hallucinations, and the evidence of record does not show that was in persistent danger of hurting himself or others.  While he reported having suicidal thoughts, he denied plan or intent, and he reported no homicidal thoughts. 

With regard to the Veteran's ability to perform activities of daily living, including maintenance or personal hygiene, the Board notes that on VA examinations there have been no problems noted with his dress, grooming, or hygiene.  Moreover, he lived alone and there was no indication that he has had problems with taking care of himself.  While he has not received ongoing treatment for his PTSD, he has received medical care for other problems.  The competent evidence of record has not shown the veteran to be disoriented to time and place.  On the contrary, he has repeatedly been found to be alert and oriented.  While he has described problems with memory, VA evaluations have not noted any memory problems. 

The evidence as a whole, dated from September 15, 2008 to the present, demonstrates that the Veteran's PTSD with alcohol dependence did not approximate the criteria for a 100 percent rating, and he is not totally impaired in social or occupational functioning from PTSD with alcohol dependence.  Rather, his symptoms more nearly approximate the criteria for a 70 percent rating as he has been found to have some deficiencies in work, family relations, judgment, thinking, mood, as well as depression, difficulty in adapting to stressful circumstances, and problems with establishing and maintaining relationships.  Thus, the record reflects that the Veteran's disability picture from his PTSD with alcohol dependence more nearly approximates the criteria for the 70 percent rating, rather than 100 percent. 38 C.F.R. § 4.7.  And while the Veteran experiences a myriad of other symptoms due to his PTSD with alcohol dependence, which are not specifically listed in the criteria for a 100 percent rating, the Board notes that the most severe of these symptoms appear to be sleep difficulties, isolating behavior, depression, hypervigilance, and anxiety; however, even considering the magnitude of these symptoms as being moderate to severe, the Board does not find these symptoms to be of such severity to produce total social or occupational impairment.  Mauerhan, supra.  Thus, the Board concludes that the preponderance of the evidence of record from September 15, 2008 militates against finding that the Veteran's disability picture due to his PTSD with alcohol dependence approximates the criteria for a 100 percent schedular rating. 38 C.F.R. § 4.7. 

With regard to GAF scores, on VA examination in 2009, a GAF score of 50 was assigned, and on the VA examinations in March and October 2010, GAF scores of 55 were assigned.  As noted above, a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  Further, the GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the veteran's psychiatric illness.  

Thus, considering all evidence of record, the Board finds the Veteran's level of symptomatology due to PTSD with alcohol dependence, effective during the whole period from September 15, 2008, is consistent with a finding of moderate to severe occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating - which is the rating the Veteran is currently receiving.  Fenderson, supra.  The evidence or record does not show total occupational and social impairment; thus, the Board finds that the criteria for a 100 percent schedular rating have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and a rating in excess of 70 percent for PTSD with alcohol dependence, effective from September 15, 2008, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 

The Board acknowledges the Veteran's assertions suggesting that his psychiatric disability is more severe than the current rating reflects.  The Veteran, as a lay person, is competent to provide such evidence of how this disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and testing, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Entitlement to a total disability rating based on individual unemployability is an element of all appeals of an increased rating where unemployability due to service-connnected disability is asserted or raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009); see also 38 C.F.R. § 4.16 (2011)).  As noted, the RO has assigned a total rating based on individual unemployability due to service-connected disabilities (TDIU) effective from September 15, 2008 and based on the impairment from service-connected mental and physical disabilities.  In this regard, for the period prior to this date, the Veteran has not asserted that he was unable to work and in fact, has reported that he last worked fulltime in September 2008.  See VA Form 21-4192, received in January 2009.  No argument has been raised by either the Veteran or his representative as to a TDIU rating prior to the date he purportedly last worked.  As such, there is no need to address entitlement to a TDIU here. 



ORDER

A rating in excess of 30 percent for PTSD with alcohol dependence, prior to September 15, 2008, is denied.

A rating in excess of 70 percent for PTSD with alcohol dependence, effective from September 15, 2008, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


